Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
En el caso de autos, el peticionario José E. Pérez Guz-mán presentó una demanda ante el Tribunal de Primera Instancia mediante la cual alegó inter alia que el Dr. Pedro Rosselló, junto con su esposa, se fue de Puerto Rico en enero de 2001 para Estados Unidos a trabajar y vivir allá; que compró una residencia en el estado de Virginia para morar allí, por la cual pagó alrededor de un millón de dó-lares; que alquiló por plazo indefinido su residencia en Puerto Rico, y que declaró en sus planillas de ingreso de los años 2001, 2002 y 2003 que no era residente de Puerto Rico. Sobre la base de éstas y otras alegaciones, Pérez Guz-mán adujo que el doctor Rosselló no cumplía con el requi-sito constitucional para poder ocupar el cargo de Goberna-dor de Puerto Rico, de haber sido residente bona fide de Puerto Rico durante los cinco años anteriores a la fecha de su elección.
Los foros a quo desestimaron la demanda aludida, por lo que Pérez Guzmán recurrió ante nos. Una mayoría de este Tribunal ha denegado su recurso por entender que Pérez Guzmán no impugnó la candidatura del doctor Rosselló expeditamente. Disiento de ese dictamen por las razones que expongo a continuación.
I
Según los hechos del caso de autos, Pérez Guzmán pre-sentó su acción judicial aproximadamente ocho meses des-pués que la Comisión Estatal de Elecciones certificara al doctor Rosselló como aspirante a primarias por el Partido Nuevo Progresista (P.N.P.) para el cargo de Gobernador, *438certificación que se emitió el 1 de agosto de 2003. Estima la mayoría del Tribunal que Pérez Guzmán tardó demasiado para incoar tal acción. Yo difiero de ese juicio.
La fecha realmente decisiva para determinar si fue tar-día o no la acción judicial del peticionario para impugnar la candidatura a Gobernador del doctor Rosselló es el 8 de diciembre de 2003, cuando la Comisión Estatal de Eleccio-nes finalmente certificó tal candidatura. Antes de esa fe-cha, se conocía que el doctor Rosselló intentaba aspirar al cargo referido, por lo que participó en unas primarias, pero aún no ostentaba esa candidatura oficialmente. Antes del 8 de diciembre de 2003, la impugnación hubiese sido jurídi-camente prematura. No existía hasta entonces la certeza legal necesaria de que el doctor Rosselló sería candidato a Gobernador como para que su candidatura se pudiese im-pugnar judicialmente.
Por lo anterior, la pregunta crucial en lo que aquí nos concierne es si el pleito incoado por Pérez Guzmán el 26 de marzo de 2004 es irremediablemente tardío, a la luz de la doctrina de incuria. Es decir, ¿constituye una dilación in-justificada que amerite desestimar su acción judicial el he-cho de que Pérez Guzmán esperó tres meses y dos semanas para presentar su pleito contra el doctor Rosselló?
En mi criterio, Pérez Guzmán pudo ser más diligente y debió serlo. Sin embargo, su acción judicial trata de un asunto del mayor interés público y la cuestión de si su pleito es tardío o no tiene que juzgarse necesariamente a la luz de la enorme importancia que reviste este asunto para el país. Se trata nada menos que de la legitimidad de una de las candidaturas principales para los próximos comicios de Puerto Rico. Está en juego, por ende, la argüible nulidad de una elección, de resultar favorecido el doctor Rosselló.
El requisito que debe cumplir cualquier candidato a Go-bernador —de ser residente bona fide de Puerto Rico du-rante los cinco años precedentes a la fecha de su elección— *439existe comúnmente en las Constituciones de los estados de la Unión americana. En efecto, cuarenta y tres estados de Estados Unidos tienen requisitos de residencia para el cargo de Gobernador del estado, y veintinueve estados re-quieren una residencia de cinco años o más. Chimento v. Stark, 353 F.Supp. 1211, 1217 (D. N.H. 1973). El requisito que establece nuestra propia Constitución, tomado del que existía en la Carta Orgánica Jones,(1) fue objeto de exten-sas discusiones en la Convención Constituyente de Puerto Rico. No hay duda del significado de este requisito. Lo ex-presó con claridad el delegado Reyes Delgado en uno de los debates sobre el particular:
Los cinco años se refieren a residencia. [E]l compañero Gutiérrez Franqui aclaró, con bastante certeza, ese aspecto de la palabra “residente” [en términos de que] son muchos los Estados donde, para ocupar cargos públicos, se exige más de un año, dos años, y tres años de residencia.
Aquí no estamos pidiendo residencia distinta para un ciuda-dano que se ha hecho ciudadano americano aquí en Puerto Rico, o que ha venido de los Estados Unidos ya hecho ciuda-dano, o que se naturalizó ciudadano allá. No hay diferencia en cuanto a la ciudadanía. Lo mismo da que sea un ciudadano de un estado que de otro, nacionalizado o no. Es que debe tener cinco años de residencia. Por ejemplo, un puertorriqueño que ha nacido aquí, se va a los Estados Unidos, está veinticinco años, vuelve aquí, no es razonable, que sin conocer los proble-mas del país, se le vaya a designar para el cargo de Gobernador. Se le exige a ése cinco años de residencia también .... 1 (Núm. 45) Diario de Sesiones de la Convención Constitu-yente 653 (1952).
El historial del requisito constitucional en cuestión hace claro que la residencia exigida es de habitar en Puerto Rico cinco años consecutivos. Alude a radicar cinco años conse-*440cutivos en la isla antes de la fecha de la elección. No los satisface quien se ha ido a morar un par de años a otro lugar fuera del país.
A la luz de este claro historial del requisito aludido, de comprobarse judicialmente las alegaciones de Pérez Guz-mán, podría resultar que el doctor Rosselló NO CUMPLA con el requisito constitucional de residencia. En derecho, es claro que una persona puede tener varios lugares de residencia. Pero es igualmente claro que una persona puede dejar de ser residente de algún lugar si se muda de ese lugar y deja de tener los vínculos de vecindad necesarios para ello. Más aún, el propio Tribunal Supremo de Estados Unidos ha validado que las jurisdicciones estatales fijen requisitos para candidatos a Gobernador de hasta siete años de residencia. Chimento v. Stark, supra. Las alegacio-nes de Pérez Guzmán en este caso, si se evidencian debi-damente en una vista judicial, ciertamente establecerían una presunción de que el doctor Rosselló dejó de ser resi-dente de Puerto Rico durante dos años, por lo que éste tendría que rebatir satisfactoriamente esa presunción con la prueba pertinente para poder permanecer válidamente como candidato a Gobernador. Debe tenerse en cuenta de que no se trata aquí de un requisito para ser elector, con respecto al cual la doctrina federal exige términos cortos —Dunn v. Blumstein, 405 U.S. 330 (1972)— sino de un requisito para ocupar el más alto puesto del Gobierno, de mayor duración, que la inmensa mayoría de los estados de la Unión americana tienen igualmente en sus propias Constituciones, y que el Tribunal Supremo federal consi-dera válido.
La controversia de este caso es, pues, una cuestión que es menester dilucidar judicialmente. La contienda electoral que se avecina no debe quedar sujeta a la posibilidad de que su resultado esté manchado por la sombra de una de-ficiencia constitucional. Para proteger la integridad del *441proceso electoral, este asunto se debe clarificar judicialmente. El requisito de residencia en cuestión no lo establece un reglamento electoral o un estatuto del país, sino la propia Constitución del Estado Libre Asociado de Puerto Rico. Este Foro no debe abdicar, en el caso de autos, su función más importante de velar por que se respete y obedezca nuestra ley más fundamental. La vagarosa doc-trina de incuria, que es de origen y naturaleza judicial, no presenta obstáculos insalvables que impidan nuestra in-tervención aquí, sobre todo cuando se toma en cuenta que una de las raíces de esa misma doctrina procura precisa-mente la protección del interés público. Torres Arzola v. Policía de P.R., 117 D.P.R. 204 (1986). Todavía queda tiempo para actuar.
Es por lo anterior que yo aplicaría aquí la doctrina de incuria con la flexibilidad que este importantísimo asunto requiere. De ese modo expediría el recurso solicitado, a los fines de ordenar que el tribunal de instancia celebre de inmediato una vista para recibir la prueba correspondiente y así, de manera pronta, escuchar con urgencia a todas las partes para verificar judicialmente si los hechos del caso se ajustan a lo alegado.
Como la mayoría del Tribunal resuelve de otro modo, yo disiento.

 Véase A. Femós-Isem, Original Intent in the Constitution of Puerto Rico: Notes and Comments Submitted to the Congress of the United States, 2d ed., Hato Rey, Lexis-Nexis of Puerto Rico, Inc., 2002, pág. 79.